DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Muranaka et al. (US 20120137533 A1, hereinafter Muranaka).
As to claim 1, Muranaka teaches a recording medium detection device (fig. 11) comprising: 
a first roller 101 and a second roller 102 which nip and transport a recording medium; 
a roller shaft 105 which rotatably supports the second roller; 
a shaft support 104 which supports the second roller movably in a thickness direction of the recording medium; and 
a displacement detector 107 which detects displacement of the second roller in the thickness direction of the recording medium, wherein the shaft support further supports the second roller movably in a transportation direction of the recording medium through the roller shaft (the shaft support supports arcuate movement of the second roller about fulcrum 103, and the arcuate movement includes a component of motion along the transportation direction of the recording medium).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umeda et al. (JP 2017128424 A, hereinafter Umeda) in view of Ota et al. (US 20130001864 A1, hereinafter Ota).
As to claim 1, Umeda teaches a recording medium detection device comprising: 
a first roller 238a (figs. 18-19) and a second roller 238b which nip and transport a recording medium; 
[AltContent: textbox (RS)][AltContent: arrow]
    PNG
    media_image1.png
    463
    531
    media_image1.png
    Greyscale

a roller shaft RS (fig. 19 above) which rotatably supports the second roller; 
a shaft support which supports the second roller movably in a thickness direction of the recording medium (¶6-7 teaches that when the sheet SH enters the nip, the second roller 238b moves away from the first roller 238a against the biasing of an unillustrated spring, and that after the sheet passes, the second roller 238b returns to its original position; therefore, the claimed shaft support is inherent); and 
a displacement detector 251 which detects displacement of the second roller in the thickness direction of the recording medium (¶7).
Umeda does not teach wherein the shaft support further supports the second roller movably in a transportation direction of the recording medium through the roller shaft.
Ota teaches a document conveying apparatus comprising a first roller 222 and a second roller 221 forming a nip with the first roller, wherein the first roller is supported so as to be separated from the first roller against the biasing of a spring 223 when a sheet passes through the nip (see fig. 11), the second roller being supported by a shaft 224 supported in a shaft support 225 positioned at an angle with respect to the sheet path such that the second roller moves partially along the sheet travel path when the second roller moves along a groove 226 of the shaft support.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Umeda such that the second roller is supported to be movable with respect to the first roller by a shaft support positioned at an angle with respect to the sheet travel path as taught by Ota since such a modification would be a simple substitution of one shaft support for another for the predictable result that sheet thickness is still successfully detected.
Umeda as modified teaches wherein the shaft support 225 (Ota) further supports the second roller movably in a transportation direction of the recording medium (due to the angle of the shaft support of Ota) through the roller shaft.

As to claim 2, Umeda teaches a displacement member RS (¶47 of the instant specification discloses that roller shaft 66 of the second roller 62 is the displacement member; also, claim 6 recites that the roller shaft is the displacement member; therefore, Umeda’s roller shaft RS of second roller 238b is the displacement member) which moves in the thickness direction of the recording medium and the transportation direction together with the second roller, 
wherein the displacement detector detects the displacement of the second roller from displacement of the displacement member in the thickness direction of the recording medium (¶7).

As to claim 3, Umeda teaches wherein a flat part 252 parallel to the transportation direction is formed at a position where the displacement detector 251 detects the displacement of the displacement member (¶7).

As to claim 4, Umeda teaches wherein the displacement detector 251 includes a detection lever 208 to come into contact with the flat part 252 and a support part 284 (¶6) to rotatably support the detection lever and detects the displacement of the second roller from a rotation angle of the detection lever (¶7).

As to claim 5, Umeda as modified teaches wherein a length of the flat part 252 (Umeda) in the transportation direction (fig. 18 of Umeda shows that the flat part is longer in the transportation direction than the diameter of the second roller) is larger than a range in which the roller shaft can move in the transportation direction (fig. 11 of Ota teaches that, even if two sheet portions are sandwiched in the nip, the second roller moves much less than the diameter of the roller in the transportation direction of the sheet; therefore, the flat part of Umeda has the claimed length).

As to claim 6, the displacement member is the roller shaft RS.

As to claim 10, Umeda as modified teaches wherein the shaft support 225 (Ota) has a support hole 226 (Ota) in which the roller shaft is inserted (fig. 4 of Ota shows roller shaft 224 of roller 221 in the support hole 226, and this would similarly be the case in the modified Umeda), the support hole is an oblong hole extending by a prescribed length in the thickness direction of the recording medium, and an opening length of the support hole in the transportation direction is larger than a diameter of the roller shaft (see fig. 4 of Ota).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umeda in view of Ota as applied to claim 6 above and further in view of Sato et al. (JP 2010202347 A, hereinafter Sato).
As to claim 7, Umeda as modified teaches the limitations of the claim except a rotation restricting member which restricts rotation of the roller shaft.
Sato teaches a sheet thickness sensor (fig. 18) comprising a first roller 71, a second roller 72 driven by the first roller (in the translation, see pg. 10 lines 9-16) and a displacement sensor 73 to detect displacement of the second roller in the sheet thickness direction (in the translation, see pg. 10 lines 9-38), wherein the first roller is driven by a drive gear 71a driven by an unshown drive source (in the translation, see pg. 10 lines 9-22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Umeda as modified such that the first roller is driven at least via a drive gear as taught by Sato for the benefit that the drive gear’s teeth prevent rotational slipping.
Umeda as modified teaches a rotation restricting member 71a (Sato) which restricts rotation of the roller shaft RS (Umeda; the rotation restricting member of Sato, which drives the first roller, is capable of preventing the roller shaft of the second roller from rotating when the rotation restricting member is not being driven).

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umeda in view of Ota as applied to claim 6 above and further in view of Kambayashi (US 20150008640 A1).
As to claim 8, Umeda as modified teaches a biasing member (an unshown spring - ¶5 of Umeda) which biases the roller shaft toward the first roller, and 
a detection point (in Umeda, this is the location where elements 208, 252 in figs. 18-19 make contact) at which the displacement detector detects displacement of the roller shaft.
Umeda as modified does not teach that the detection point is located at a prescribed distance from the biasing member (since Umeda is silent as to the location of the spring, it is possible for the spring to be located at Umeda’s flat part 252 next to the detection point).
Kambayash teaches a sheet thickness sensor (title) comprising a pair of rollers (fig. 2) and biasing members 1475, 1475 each located at a respective prescribed distance from the detection point of a displacement sensor 1061 (¶55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Umeda as modified to replace Umeda’s single spring with a pair of springs for biasing both ends of the roller shaft as taught by Kambayashi since such a modification would be a simple substitution of one method of biasing a roller shaft for another for the predictable result that sheet thickness is still successfully detected.
Umeda as modified teaches that the detection point is located at a prescribed distance from the biasing member 1475 (Kambayashi; as shown in fig 2 of Kambayashi, each biasing member 1475 is some prescribed distance from the detection point of the displacement detector 1061; therefore, in the modified Umeda, a biasing member from Kambayashi is located a prescribed distance from Umeda’s detection point).

As to claim 9, Umeda as modified teaches wherein the detection point is located opposite to the biasing member with the second roller in between (when fig. 19 of Umeda is modified in view of Kambayashi, one of Kambayashi’s biasing members 1475 will be located on the right end of Umeda’s roller shaft, with the second roller 238b of Umeda located between the detection point and the biasing member).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP 2010202347 A, hereinafter Sato) in view of Ota et al. (US 20130001864 A1, hereinafter Ota).
As to claim 11, Sato teaches an image forming apparatus (fig. 2) comprising: 
an image forming section (see fig. 3) which forms an image on a recording medium; and 
a recording medium detection device 70 (figs. 5-6) which is located more upstream than the image forming section in a transportation direction of the recording medium (figs. 2 and 5 show that the recording medium detection device is upstream of a registration roller pair 33 which is upstream of the image forming section) and detects the recording medium (in the translation, see pg. 10 lines 9-38), the recording medium detection device comprising: 
a first roller 71 and a second roller 72c (fig. 6) which nip and transport the recording medium; 
a roller shaft 72a which rotatably supports the second roller; 
a shaft support which supports the second roller movably in a thickness direction of the recording medium through the roller shaft (in the translation, pg. 10 lines 9-22 teach that the second roller is slidably supported in the sheet thickness direction, meaning the claimed shaft support is taught); and 
a displacement detector 73 which detects displacement of the second roller in the thickness direction of the recording medium (in the translation, see pg. 10 lines 9-38).
Sato does not teach wherein the shaft support further supports the second roller movably in the transportation direction of the recording medium through the roller shaft.
Ota teaches a document conveying apparatus comprising a first roller 222 and a second roller 221 forming a nip with the first roller, wherein the first roller is supported so as to be separated from the first roller against the biasing of a spring 223 when a sheet passes through the nip (see fig. 11), the second roller being supported by a shaft 224 supported in a shaft support 225 positioned at an angle with respect to the sheet path such that the second roller moves partially along the sheet travel path when the second roller moves along a groove 226 of the shaft support.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Sato such that the second roller is supported to be movable with respect to the first roller by a shaft support positioned at an angle with respect to the sheet travel path as taught by Ota since such a modification would be a simple substitution of one shaft support for another for the predictable result that sheet thickness is still successfully detected.
Sato as modified teaches wherein the shaft support 225 (Ota) further supports the second roller movably in a transportation direction of the recording medium through the roller shaft (due to the angle of the shaft support of Ota).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP S61206757 A teaches the concept of a roller 10 supported on a swing arm 13 for compensating for positional inaccuracies of an openable frame 1, 5 (while this reference teaches, in fig. 4, that the roller is movably biased partially in the sheet travel direction, this is only due to the aforementioned positional inaccuracies)
EP 2685317 A2 teaches a sheet thickness detector comprising a roller on a swing arm
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.P./           Examiner, Art Unit 2853            

/JILL E CULLER/           Primary Examiner, Art Unit 2853